DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn rejections
Rejections of claims 5 and 6 under 35 USC 112(b) are withdrawn in view of claim amendments filed on 5/02/22.
Rejection of claims 1, 2 and 5 under 35 USC 102(a)(1) over Tetri et al. is withdrawn in view of amendments filed on 5/2/22.  Claims have been limited to the composition being parenterally administered while Tetri only discloses oral administration.

Maintained rejections
	Rejection of claims 1-8 under 35 USC 103 over Pruzanski et al is maintained.  Newly added claim 9 is included in the body of maintained rejection.  
	Rejection of claims 1-8 on the ground of non-statutory double patenting is maintained.  Newly added claim 9 is included in the body of maintained rejection.
Reply to applicants’ remarks follows the repeated text of the rejection of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruzanski et al (WO 2016/164413 A1).
Scope of prior art

Regarding claim 1:  Pruzanski et al teach a method of treating NASH comprising administering to a patient in need thereof a therapeutically effective amount of a pharmaceutical composition comprising the compound of the invention (page 6, lines 5-9).  Compound of the invention includes obeticholic acid (page 13, lines 21-24)
 	Regarding claim 2: Pruzanski et al teach that a disease or condition that can be treated via administration of obeticholic acid includes liver fibrosis (page 16, lines 6-7).
	Regarding claim 4: Pruzanski et al teach addition of buffers to the disclosed composition (page 41, line 14)
	Regarding claim 5: Pruzanski et al teach liquid forms of administration and describe suitable carriers (p28, lines 20-24).
	Regarding claims 1 and 6: Pruzanski et al teach the composition is administered parenterally (page 27, line 6; page 41, line 8).  The new limitation of claim 6 directed to intravenous administration is taught on page 41, line 9.
	Regarding claims 3, 7 and 8: Pruzanski et al teach treatment for cholestatic condition (page 14, line 3) and describe total parenteral nutrition as an example of a cholestatic condition (page 43, line 27)
Ascertaining the difference
	Pruzanski fails to exemplify a method where a subject is treated using the embodiments described above.  Pruzanski also fails to describe limitations of claims 7 and 8 directed to composition comprising total parenteral nutrition and obeticholic acid, and an article of manufacture comprising said composition.
Obviousness
	One skilled in the art prior to earliest effective filing date of the instant invention would have found it obvious to administer a pharmaceutical composition comprising obeticholic acid to a patient suffering from NASH.
Treatment of NASH and liver fibrosis via administration of obeticholic acid is taught by Pruzanski and various methods of administration are contemplated including parenteral administration.  It therefore would have been obvious for one skilled in the art to treat NASH and liver fibrosis via parenteral administration of obeticholic acid.  It also would have been obvious to prepare the composition using suitable buffers and carriers as need for parenteral administration.
	Regarding claims 3, 7 and 8.  Since Pruzanski et al suggest treatment of a cholestatic condition that results from total parenteral nutrition and also parenteral administration of obeticholic acid one skilled in the art would have found it obvious to administer total parenteral nutrition and obeticholic acid as a single composition with an expectation that each component of the composition would carry out its disclosed function.  i.e. total parenteral nutrition would deliver nutrients to the patient while obeticholic acid would treat NASH, reduce liver fibrosis and reduce cholestasis from the total parenteral nutrition.  Administering nutrients and obeticholic acid would be more convenient and less intrusive because a single composition would be delivered.

Reply to applicants’ remarks
	Applicants have traversed the rejection above in the reply filed on 5/2/22.  Arguments have been fully considered and found to be not persuasive.
Arguments directed to the obviousness rejection begin on page 4 of the reply.  
1) Applicants argue that Pruzanski fails to teach where obeticholic acid administered parenterally (limitation of claim 1).  Applicants argument relies on the working examples of Pruzanski where obeticholic acid is administered orally.  This argument is not found persuasive.  While it is true that Pruzanski exemplifies oral administration, the references boarder teaching contemplates other routes of administration.  The claimed parenteral (claim 1) and intravenous (claim 6) administrations are recited as alternatives to oral administration on page 41, lines 8-9.  In view of the cited teaching it would have been obvious to administer obeticholic acid via oral route, but also via intravenous route.  Applicants can overcome argument by a showing of unexpected result arising from parenteral administration when compared to oral administration.  Absent unexpected result any route of administration recited by Pruzanski would be obvious.
2) Applicants argue that Pruzanski explicitly teaches away from the use of obeticholic acid in patients suffering from a cholestatic condition arising from total parenteral nutrition.  Applicants reference Pruzanski at page 19, lines 17-23.  While the referenced paragraph does indeed teach that the composition is administered to a subject not suffering from a cholestatic condition, the citation is incomplete.  The preceding paragraph (page 19, lines 14-16) teaches: “In one example, the subject is not suffering from a cholestatic condition.  In another example, the subject is suffering from a cholestatic condition”.  Since art teaches treatment of subjects who suffer from a cholestatic conditions and subjects who do not suffer from cholestatic condition, the argument that art teaches away from treatment of subjects with cholestatic condition is not persuasive.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,668108.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the ‘108 patent differ from the instant claims in that the ‘108 patent comprises additional components in the composition administered.  However, since the components of the composition include obeticholic acid and parenteral nutrition, all of the limitations of the instant claims are present in the already patented claims

Reply to applicants’ remarks
	Applicants have not traversed the nonstatutory double patenting rejection.

Conclusion
	Claims 1-9 are pending
	Claims 1-9 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628